IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


STRAUSSER ENTERPRISES, INC.,               : No. 173 MAL 2018
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
SEGAL AND MOREL, INC., SEGAL AND           :
MOREL AT FORKS TOWNSHIP II                 :
INC. AND SEGAL AND MOREL AT                :
FORKS TOWNSHIP III LLC,                    :
                                           :
                   Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 27th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.